 In the Matter of GENERAL CIGAR COMPANY, INC.andUNITED CIGAR:WORKERS OF AMERICA, LOCAL No. IIn the Matter of ESSEX CIGAR COMPANYandUNITED CIGAR WORKERSOF AMERICA, LOCAL No. 1In the MatterOfSCHWARTZ-BERNARD CIGAR COMPANYandUNITED-CIGAR WORKERS- OF AMERICA, LOCAL No. 1In the Matter of TEGGE-JACKSON CIGAR COMPANYandUNITED CIGAR:WORKERS OF AMERICA, LOCAL No. 1In the Matter Of WEBSTER CIGAR COMPANYandUNITED CIGARWORKERS OF AMERICA, LOCAL No. 24Cases Nos. R-430 to R-434, inclusive.Decided March 18, 1938CZgarManufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees:substantial doubt as to majority-status; refusal by employer to recognize petitioning union as exclusive repre-sentative ; petition filed by independent union which prior to hearing received'charter from national organization and changed name-UnitAppropriate forCollective Bargaining:production employees ; no controversy as to ; stipulationin one case that janitor also beincluded-Election Ordered:employees on,pay roll for period next preceding hearing eligible to vote in spite of allegedprior agreement by company to election as of earlier pay-roll date, and ofalleged discrimination against Union members; pay-roll period next precedingfiling of petition too remote,no provision on ballot for a competing labor-organization which has become inactive, or for non-existent employee committee-or other agency.Mr. Charles F. McErlean,for the Board.Berry & Stevens, by Mr. Ralph W. Barbierof Detroit, Mich., for-Essex.Butzei, LevineCWinston,byMr. Harry L. Winston,of Detroit,.Mich., for General and Webster.Butzel, Eaman, Long, Gust ci Bills, by Mr. Victor W. Klein, ofDetroit, Mich., for Schwartz.Mr. Seymour J. Frankof Detroit, Mich., for Tegge.Mr. Samuel B. Keeneof Detroit, Mich., for Local No. 24.Mr. George Turitz,of counsel to the Board.80618-38-voL vi--67L 72NATIONALLABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 15, 1937, United Cigar Workers Local Industrial UnionNo. 24, herein called Local No. 24,' filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) four separate petitions,each alleging that a question affecting commerce had arisen concern-ing the representation of employees of the company named in thepetition, and requesting an investigation and certification of repre-sentativespursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The companiesnamed inthe four petitions are, respectively, General Cigar Co., Inc., hereincalledGeneral ;2EssexCigar Company, herein calledEssex;BernardSchwartz Cigar Corporation, herein called Schwartz ;3 and Tegge-Jackman Cigar Company, herein called Tegge.4On July 28, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, andSection 10 (c) (2), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and further ordered that, forpurposes of hearing, the cases be consolidated and that one record of-the hearing be made.On October 27, 1937, Local No. 24 e filed with the Regional Directora petition alleging that a question affecting commerce had arisen.concerning the representation of employees of Webster Cigar Com-pany, herein calledWebster, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.,On November 8, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of said Rules and Regulations,ordered an investigation and authorized the Regional Director to1At the timeof the filing of the four petitions Local No. 24 was known as United CigarWorkers ofAmerica, Local No. 1, and the four petitions were filed under that name.Asused hereinLocal No. 24refers to the Union under the name United Cigar Workers ofAmerica, Local No. 1, as well as under its present name.2 General was incorrectly designated in the petition and in the order directing the inves.tigation and hearing as General Cigar Company, Inc$ Schwartz was incorrectly designated in the petition and in the order directing theinvestigation and hearing as Schwartz-Bernard Cigar Company.The petition and allother papers in the proceeding were amended at the hearing so as to designate this com-pany by the name Bernard Schwartz Cigar Corporation4Tegge was incorrectly designated in the older directing the investigation and hearingas Tegge-Jackson Cigar Company.Local No. 24 was incorrectly designated in this petition as United Cigar Workers ofAmerica, Local No 24 DECISIONSAND ORDERS73conduct it and to provide for an appropriate hearing upon due no-tice.On November 9, 1937, the Board, acting pursuant to ArticleIII, Section 10 (c) (2), of said Rules and Regulations, ordered thatall five of the above-entitled cases be consolidated for the purposes ofhearing, and that one record of the hearing be made.On November 12, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon each of the companies,upon Local No. 24, and upon Wolverine Labor Organization, a labor-organization claiming to represent employees of Schwartz directly:affected by the investigation.Pursuant to the notice, a hearing washeld on November 18, 19, 20, 22, 23, 24, and 26, 1937, before David F..Smith, the Trial Examiner duly designated by the Board.Counselfor all the appearing parties and for the Board agreed, and the Trial.Examiner directed, that each case be heard separately, that the recordbe separable as for each case, and that evidence introduced in oneThe Board, each cbmpany,and Local No. 24 were represented by counsel and participated in thehearing, each company participating only in the portion of the hear-ing which affected it.Wolverine Labor Organization did not appear.at the hearing or participate in this proceeding in any way.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the hearing counsel for the Board moved that the peti-tions relating to General, Essex, Schwartz, and Tegge, and all theother papers in those proceedings, be amended to change the name ofthe petitioning union from United Cigar Workers of America, LocalNo. 1, to United Cigar Workers of America, Local No. 24. TheTrial Examiner granted the motions. Since the record shows that-the correct name of the petitioning union is United Cigar WorkersLocal Industrial Union No. 24,° the petitions and the other papers inthe proceedings are amended accordingly.Counsel for Schwartz andfor Tegge objected to any participation in the proceedings by counselfor Local No. 24 on the ground that it was not the petitioning union.The objections were overruled by the Trial Examiner.The rulingsare hereby affirmed.During the course of the hearing the Trial Ex-aminer made several other rulings on motions and applications and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors-were committed.The rulings are hereby affirmed.Tegge, General, andWebster made written applications to theBoard for certain subpenas, said applications being dated, respec-tively, November 19, 22, and 23, 1937.The application of Tegge and,ofWebster have heretofore been denied by the Board, by orders0 See Section II,tnf,a 74NATIONAL LABOR. RELATIONS BOARDdated, respectively, November 27 and December 1, 1937.The appli-cation of General is hereby denied.The record indicates thathearing.The application of Schwartz is hereby denied.After theclose of the hearing General filed a motion to dismiss the petition.The motion is hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANIESGeneral Cigar Co., Inc., is a New York corporation, having itscentral office in New York City.It is engaged in the business of themanufacture of cigars.It has twelve factories located in four differ-ent States of the United States, and has several warehouses locatedin various States.We are here concerned only with the factorylocated in Detroit, Michigan.The principal materials used in theDetroit factory are tobacco,boxes, labels,bands, and cellophanewrapping.During the year 1937 the company used an average ofabout $23,900 worth of such materials per month, more than 91 per-cent of which were obtained from sources outside the State of Mich-igan.The Detroit factory produces an average of about $50,000worth of cigars a month, approximately 85 per cent of which areshipped outside the State of Michigan.On November 19, 1937, Gen-eral employed 361 persons in its Detroit factory,exclusive of clericaland supervisory help.EssexCigar Company is a Michigan corporation, having its onlyplace of business in Detroit,Michigan.It is engaged in the businessof the manufacture of cigars, and operates a factory for that pur-pose in Detroit.The principal materials used by the company inthe manufacture of its products are tobacco,boxes, cans,bands, andcellophane.When the factory is in operation,the company usesabout $9,350 worth of such materials during an average month, ap-proximately 86 per cent of which are obtained from sources outsidethe State of Michigan.The company produces about $20,000 worthof cigars in an average month, approximately 99 per cent of whichare distributed outside the State of Michigan.On November 18,1937, Essex employed about 115 persons in its factory,exclusive ofclerical and supervisory employees.Bernard Schwartz Cigar Corporation is a Delaware corporation,having its principal place of business in Detroit,Michigan.Fifty-one per cent of its common stock is owned by Deisel-Wemmer-GilbertCorporation, an Ohio corporation which has seven cigar factorieslocated in that State.Schwartz is engaged in the business of themanufacture of cigars,and it operates a factory for that purpose in DECISIONS AND ORDERS75Detroit.The principal materials used by it in the manufacture ofits products are tobacco, boxes, labels, bands, and cellophane wrap-ping.During the year 1937 the company used an average of about$46,000 worth of such materials per month, more than 89 per cent ofwhich were obtained from sources outside the State of Michigan.The company produces an average of about $85,000 worth of cigarsa month, approximately 18 to 19 per cent of which are shipped out-side of the State of Michigan.On November 9, 1937; Schwartz em-ployed 416 persons in its factory, excluding foremen, office help, andsalesmen.Tegge-Jackman Cigar Company is a Michigan corporation, havingits principal place of business in Detroit, Michigan. It is engagedin the business of the manufacture of cigars, and it operates a factoryfor that purpose in Detroit.The principal materials used by it in themanufacture of its products are tobacco, boxes, cans, labels, bands,and cellophane wrapping.The company uses on the average about$18,000 worth of such materials per month, more than 90 per centof which are obtained from sources outside the State of Michigan.The company produces on the average about $65,000 worth of cigarsper month, approximately 20 per cent of which are shipped outsidethe' State of Michigan.On November 19, 1937, Tegge employed 242persons in its factory who were engaged in production, exclusive offoremen.Webster Cigar Company is a Michigan corporation. It is engagedin the business of the manufacture of cigars and operates a factoryfor that purpose in Detroit, Michigan. It is a subsidiary of Webster-Eisenlohr, Inc., a Pennsylvania corporation having its central officein New York City.Webster-Eisenlohr, Inc. have several other sub-sidiaries, all of which have the same person as president as haveWebster and Webster-Eisenlohr, Inc.The principal materials usedby Webster in the manufacture of its products are tobacco, boxes,labels, bands, and cellophane wrapping.From November 1, 1936, toNovember 1, 1937, the company used an average of about $43,700worth of such materials per month, approximately 90 per cent ofwhich were obtained from sources located outside the State ofMichigan.The company produces an average of about $100,000worth of cigars a month.They are distributed both within and out-side of the State of Michigan.At the hearing the company concededthat it is engaged in and operates in interstate commerce.OnNovember 13, 1937, Webster employed 349 persons in, its factory,exclusive of foremen and supervisory personnel.IT.THE ORGANIZATIONS INVOLVEDUnited Cigar Workers Local Industrial Union No. 24 is a labororganization chartered by the Committee for Industrial Organiza- 76NATIONAL LABORRELATIONS BOARDtion, herein called the C. I. O. It admits to its membership allemployees of the five companies here involved within the severalbargaining units herein found to be appropriate.The members ofLocal No. 24 were first organized in February 1937, immediately fol-lowing the shutting down of the factories of the five companies be-cause of labor disputes.At that time a large group of employees ineach of the factories joined the International Cigar Makers Union,affiliated with the American Federation of Labor, and were organ-ized into Local 155 of that union, herein called Local No. 155.On orabout March 12, 1937, the members of Local No. 155 decided to giveup their membership in the International Cigar Makers Union andto become affiliated with the C. I. O.They constituted themselvesinto an independent union, known as United Cigar Workers of Amer-ica, Local No. 1, and substantially all the members of Local No. 155became members of that union.On or about May 12, 1937, the inde-pendent union was granted a charter by the C. I. O. and the unionwas given its present name, United Cigar Workers Local IndustrialUnion No. 24.After the charter was received, new membershipcards were signed by all members, and some change was made amongthe officers.However, the membership of Local No. 24 is substan-tially identical with that of the independent union, and it is clearthat the two organizations are one and the same.Wolverine Labor Organization appears at one time to have repre-sented some employees of Schwartz.At the time of the hearing,however, it had ceased to be active, and the company's representativetestified that the president of that organization had told him she didnot intend to go to the hearing.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the filing of the petitions relating to General, Essex, andSchwartz, those companies, respectively, refused to recognize LocalNo. 24 as the bargaining representative of their employees.The rec-ord indicates that the reason given in each instance was the absenceof proof that Local No. 24 represented a majority of the employees.On April 22, 1937, Governor Murphy of Michigan called a confer-ence of the representatives of Local No. 24 and of several Detroitcigar manufacturers, including the five companies involved in theseproceedings.Of the five companies, only Webster was operating atthe time, the others still being closed because of the labor disputesreferred to above.At the conference Tegge, Essex, and Schwartzeach signed an identical letter, dated that day and addressed to theGovernor, wherein they agreed to resume operations in their respec-tive factories.In the letter each company also agreed to cooperatewith its employees to effect the prompt institution of appropriate DECISIONS AND ORDERS77'proceedings under the National LaborRelationsAct for the deter-minationby secret election of proper representatives of the employees,for the purposes of collective bargaining.When the April 22nd conference took place, Webster was in themidst of negotiations with Local No. 24. In a letter submitted atthe conference, Webster stated that it was already engaged in nego-tiations with representatives of its employees, and that such repre-sentativeshad agreed promptly to proceed to establish their authorityto represent the employees by proceedings under the Act or by other-means,in the event any question should arise concerning their author-ity.Immediately after delivering the letter, the company,because-of a disagreement which arose with Local No. 24, demanded that an,election be,held.At the April 22nd conference General refused tosign a letter in aformacceptable to the Governor acceding to his request that an ar-rangement be made by consent of the parties whereby the collective-bargaining agency of the employees could be determined.At a con-ference held on April 24, 1937, with Local No. 24 and a committeeof its employees, General refused to recognize Local No. 24 as therepresentative of its employees and suggested that the union proceedwith the petition for certification which it had theretofore filed with-the Board in this proceeding.Essex and Schwartz resumed operations at about the end of April,.Tegge onMay 5, and General on July 7, 1937.In the middle of May 1937 Local No. 24 submitted to each of the-companies7a proposed stipulation providing for an election to be-conducted by the Board to determine whether or not the employeesof such company desired to be represented by Local No. 24. Thecompaniesand Local No. 24 were, however, unableto agreeupon the-terms of consent elections.Local No. 24 contended at the hearing that a majority of the-employees of each of the companies were members of Local No. 24..We find that a question has arisen concerningrepresentation ofemployees of each of thecompanies.IV.TILE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find as to each of the companies in these proceedings that the-question concerning representation which has arisen, occurring inconnection with its operations described in Section I above, has aclose, intimate, and substantial relation to trade, traffic, and commerce-among the several States, and tends to lead, and/or has led, to-''The record is not clear as to the time such a stipulation was submitted to Essex,except that it was submitted prior to June 3, 1937 '78NATIONALLABOR RELATIONS BOARDlabor disputesburdening and obstructingcommerce and the freeflow of commerce.V.THE APPROPRIATE UNITA. General.-Inits petition Local No. 24 alleges that the "produc-tionworkers" of General, "exclusive of foremen, superintendents,and clerical help" constitute an appropriate unit. It appears fromstatements made at the hearing by counsel for Local No. 24 thatLocal No. 24 intended to include within such description of the unit,,employees of the following classifications, which are listed in Board's-ExhibitNo. 7 introduced in evidence at the hearing : Inspectors,.stockboys, can fillers, and runners, in the cigar department; patch-work inspectors, defect sorters, box examiners, tray examiners, and-floor help, in the packing department; binder weighers and wrap-ping weighers, in the stripping department; pickers, pre-conditioners,,blockers, spreaders, and scaleboys, in the drying department; condi-tioners in the casing department; Sumatra casing employees, wrap-per layers, binder layers, feeders, examiners, packers, banders, patch-ers, strippers, shipping floor help, holiday wrapping departmentemployees, elevator employees, stembalers, and cutting packers.The term "production workers", as applied to General, shall be con-strued herein to include employees of the classifications above-speci-fied.No claim was made at the hearing that the unit described inthe petition is not appropriate.We find that all the production workers of General, at its Detroitfactory, excluding foremen, superintendents, and clerical help, con-, stitute a unit appropriate for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherof the company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.B. Essex.-Initspetition Local No. 24 alleges that the "produc-tion workers" of Essex "exclusive of foremen, superintendents andclerical help" constitute an appropriate unit.At the hearing it wasstated that the company and Local No. 24 agreed that all employeesin the factory excluding foremen, supervisors, clerical help, and jani-tors, form an appropriate unit.We find that all the employees of Essex in its factory, excludingforemen, superintendents, supervisors, clerical help, and janitors,constitute a unit appropriate for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, andother conditions of employment, and that said unit will insure toemployees of the company the full benefit of their right to self- DECISIONS AND ORDERS79'organization and to collective bargaining and otherwise effectuatethe policies of the Act.C. Schwartz.-Inits petition Local No. 24 alleges that the "pro-duction workers" of Schwartz "exclusive of foremen, superintend-ents, and clerical help" constitute an appropriate unit.Counsel forLocal No. 24 stated at the hearing that there should be includedwithin such unit all employees engaged by the company, with theexception of supervisory personnel, foremen, members of the board,maintenance employees, clerical employees, and those engaged in theoffice.,The company indicated at the hearing that it thought theemployees in the hand cigar-making department and those in themachine cigar-making department had conflicting interests, andtherefore might desire to have separate bargaining units.However,its counsel stated that it thought the matter was not one for the-company to determine, and no claim was made at the hearing that.the unit claimed by Local No. 24 is not appropriate.We find that all the employees of Schwartz, excluding foremen,supervisory personnel, boardmembers, superintendents,mainte-nance employees, clerical employees, and those engaged in the office,constitute a unit appropriate for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment, and that said unit will insure to employ-ees of the company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.D. Tegge.-In its petition Local No. 24 alleges that the "productionworkers" of Tegge "exclusive of foremen, superintendents, and cleri-cal help" constitute an appropriate unit.Board's Exhibit No. 9 liststhe following classifications for the employees in the company's fac-tory : Rollers, bunchmakers, packers, strippers, tobacco conditioners,cleaners, tobacco weighers, stockgirls, shipping clerks, banding andcellophanemachine operators, casers, and hand cellophaners. Theterm "production -workers", as applied to Tegge, shall be construedherein to include employees of the classifications above-specified.No claim was made at the hearing that the unit contended for byLocal No. 24 is not appropriate.We find that all the production workers of Tegge, excluding fore-men, superintendents, and clerical help, constitute a unit appropriatefor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment,and that said unit will insure to employees of the company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.E. Webster.-Inits petition Local No. 24 alleges that'the "produc-tion workers" of Webster, "exclusive of foremen, superintendents and 80NATIONAL LABORRELATIONS BOARDclerical help" constitute an appropriate unit.At the hearing theBoard, the company, and Local No. 24 stipulated that the appropriateunit consists of* all the production employees, excluding office helpand foremen. For the purposes of clarity it was stated that theappropriate unit agreed upon included all employees in the casing,conditioning, stripping, cigar-making, packing, cellophane and box-ing, and shipping departments, with the exception of foremen, cleri-cal help and superintendents, and the term "production workers",as applied to Webster, shall be construed herein to include all suchemployees. It was also stipulated that the only janitor employed bythe company be included in the unit.We find that all the production workers and janitors of Webster,'excluding foremen, office and clerical help, and superintendents, con-stitute a unit appropriate for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment, and that said unit will insure to employeesof the company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESThe evidence introduced by Local No. 24 was not adequate to sus-tain its contention that a majority of the employees of each of the,companies are members of Local No. 24.We find that the question%oncerning representation which has arisen can best be resolved bymeans ofelectionsby secret ballot.The companies claim that eligibility to vote in the elections shouldbe determined on the basis of the pay rolls current at the time ofthe hearing.Local No. 24 raised no objection to such determinationof eligibility in the cases of Tegge, General, and Webster. It stated,`however, that in the cases of Schwartz and Essex only persons whowere employed by those companies on February 18 and 19, 1937,respectively, the dates on which the factories of those companies hadbeen shut down, should be eligible to vote in the elections. That con-tention was based in part on the claim that the companies, in theirletter to the Governor, dated April 22, 1937, had in effect agreed thatelections would be conducted on the basis of their respective pay rolls-as ofthe February dates. In the case of Schwartz, Local No. 24advanced an additional reason for determining eligibility by theearlier pay roll, namely, that the company had discriminated againstitsmembers.However, in view of all the facts of the case, particu-larly the great length of time which has elapsed since the shut-downof the factories and the filing of the various petitions, we are of theopinion that elections in accordance with the union's contention DECISIONS AND ORDERS81-would not reflect the desires concerning representation of those em--ployees who will be affected by the elections.Those eligible to vote in the elections, therefore, shall be the per-.sons within the respective appropriate units who were employed bythe companies during their respective pay-roll periods next precedingNovember 18, 1937, the first day of the hearings in these proceedings,'excluding those who since have voluntarily quit or been dischargedfor cause.General and Webster contended at the hearing that if an electionis ordered, the form of ballot should be such that employees couldvote not only for the petitioning union, but in the alternative for a-committee of fellow employees, or for any other agency desired.8No reason appears in the record why such form of ballot would be-desirable under the circumstances of this case.Wolverine Labor Organization, which formerly had some membersamong the employees of Schwartz, will not appear on the ballot forthose employees, since it has become inactive.On `the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS or LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of General Cigar Co., Inc., Essex Cigar Com-pany, Bernard Schwartz Cigar Corporation, Tegge-Jackman CigarCompany, and Webster Cigar Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All the production workers of General Cigar Co., Inc. at itsDetroit factory, excluding foremen, superintendents, -and clerical-help, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.3.All the employees of Essex Cigar Company in its factory,-excluding foremen, superintendents, supervisors, clerical help, andjanitors, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.4.All the employees of Bernard Schwartz Cigar Corporation,excluding foremen, supervisory personnel, board members, superin-tendents,maintenance employees, clerical employees, and thoseengaged in the office, constitute a unit appropriate for the purpose ofcollective bargaining, within the, meaning of Section 9 (b) of theNational Labor Relations Act.8A similar contention was advanced by Essex in its letter dated June 3, 1937, to theRegionalDirector (Board Exhibit No. 7). It did not make that contention at the hearing. 82NATIONAL LABOR RELATIONS-BOARD5.All the production workers of Tegge-Jackman Cigar Company,excluding foremen, superintendents, and clerical help, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.6.All the production workers and janitors of Webster CigarCompany, excluding foremen, office and clerical help, and superin-tendents, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with GeneralCigar Co., Inc., an election by secret ballot shall be conducted withinsixty (60) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all the production workers employed by General Cigar Co.,Inc., at its Detroit, Michigan, factory, during the pay-roll periodnext preceding November 18, 1937, excluding foremen, superintend-ents, and clerical help, and excluding those who since have voluntarilyquit or been discharged for cause, to determine whether or not theydesire to be represented by United Cigar Workers Local IndustrialUnion No. 24 for the purposes of collective bargaining; and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withEssex Cigar Company, an election by secret ballot shall be conductedwithin sixty (60) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III; Section 9, of said Rules andRegulations, among all the employees employed by Essex Cigar Com-pany in its factory during the pay-roll period next preceding Novem-ber 18, 1937, excluding foremen, superintendents, supervisors, clericalhelp, and janitors, and excluding those who since have voluntarilydesire to be represented by United Cigar Workers Local IndustrialUnion No. 24 for the purposes of collective bargaining; and it isFURTHER DIRECTED that, as part of the investigation authorizedby the Board to ascertain representatives for collective bargaining DECISIONS AND ORDERS83with Bernard Schwartz Cigar Corporation,an election by secretballot shall be conducted within sixty(60) days from the date ofthis Direction,under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,'Section 9,of said Rules and Regulations,among all the employeesroll period next preceding November 18, 1937, excluding foremen,supervisory personnel, board members, superintendents,maintenanceemployees, clerical employees, and those engaged in the office, andexcluding those who since have voluntarily quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Cigar Workers Local Industrial Union No. 24 for thepurposes of collective bargaining; and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining with"Tegge-Jackman Cigar Company, an election by secret ballot shall be'conducted within sixty (60) days from the date of this Direction,tinder the direction and supervision of the Regional Director forthe Seventh Region,acting in this matter as agent for the National.Labor Relations Board,and subject to Article III, Section 9, of saidRules andRegulations, among all the production workers employedby Teg;e-Jackman Cigar Company during thepay-roll period nextpreceding November 18, 1937, excluding foremen, superintendents,and clerical help, and excluding those who since have voluntarilyquit or been discharged for cause,to determine whether or not they-desire to be represented by United Cigar Workers Local IndustrialUnion No. 24 for the purposes of collective bargaining ; and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargainiing withWebster Cigar Company, an election by secret ballot shall be con--ducted within sixty (60) days from the date of this Direction, tinderthe direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent for the National Labor-Relations Board, and subject to Article III, Section 9, of said Rulesand Regulations,among all the production workers and janitors em-ployed by Webster Cigar Company during the pay-roll period nextpreceding November 18, 1937, excluding foremen, office and clericalhelp, and superintendents, and excluding those who since have vol-untarily quit or been discharged for cause, to determine whether ornot they desire to be represented by United Cigar Workers LocalIndustrial Union No. 24 for the purposes of collective bargaining.